Citation Nr: 1700887	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-22 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for a right shoulder disability in excess of 10 percent prior to January 13, 2012, and in excess of 30 percent beginning March 1, 2013.

2.  Entitlement to an initial rating for intervertebral disc syndrome of the thoracolumbar spine in excess of 10 percent prior to January 31, 2011, and in excess of 20 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from May 22, 2009 to November 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1988 to September 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned in a September 2016 Central Office Board hearing in Washington, D. C.  The transcript of the hearing is included in the record. 

By way of procedural background, the RO initially granted service connection and assigned a 10 percent rating for the Veteran's right shoulder disability in an April 2009 rating decision.  Thereafter, in a July 2012 rating decision, the RO granted a 100 percent total rating associated with the Veteran's shoulder replacement surgery from January 13, 2012 to February 28, 2013.  A 30 percent rating was assigned effective March 1, 2013.  Accordingly, the Board will only consider whether an initial rating in excess of 10 percent is warranted for the rating period prior to January 13, 2012, and in excess of 30 percent beginning March 1, 2013.

Subsequent to the issuance of the September 2015 Supplemental Statement of the Case, the Veteran's representative submitted additional medical evidence in October 2016, for which a waiver of initial RO consideration was provided.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the rating period prior to January 13, 2012, range of motion of the right shoulder in flexion was limited to 120 degrees with objective evidence of painful motion beginning at 40 degrees, and abduction was to 160 degrees, with objective evidence of painful motion beginning at 30 degrees.

2.  Beginning March 1, 2013, the Veteran's residuals associated with his right shoulder disability were manifested by severe painful motion or weakness in the affected extremity.

3.  For the rating period prior to January 31, 2011, the Veteran's thoraolumbar spine disability was manifested by paraspinal muscle spasms. 

4.  For the entire rating period on appeal, the Veteran's thoraolumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

5.  The Veteran's self-reported bed rest associated with his spine disability has not been prescribed by a physician. 

6.  For the rating period from May 22, 2009 to November 20, 2009, the evidence does not show that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  For the rating period prior to January 13, 2012, the criteria for a disability rating of 30 percent, but no higher, for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5024, 5201 (2015).

2.  Beginning March 1, 2013, the criteria for a 60 percent rating, but no higher, for residuals of a right shoulder replacement disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5051 (2015).

3.  For the rating period prior to January 31, 2011, the criteria for a 20 percent rating, but no higher, for the thoraolumbar spine disability have been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

4.  For the rating period beginning February 1, 2011, the criteria for a rating in excess of 20 percent rating for the thoraolumbar spine disability have not been met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2015).

5.  For the rating period from May 22, 2009 to November 20, 2009, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107;
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's claims arise from the Veteran's disagreement with the initial evaluations assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, VA and private treatment records, the September 2016 Board hearing transcript, the Veteran's statements, and a September 2016 shoulder examination from Dr. J. R. have been associated with the claims file.  Further, the Veteran was afforded VA examinations in connection with his claims in October 2008 (shoulder and spine), February 2010 (spine), January 2011 (spine), and September 2011 (shoulder).  38 C.F.R. § 3.159 (4) (2015). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 I(4). 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Disability Rating Analysis for Right Shoulder Disability

The Veteran maintains that his right shoulder disability warrants a rating in excess of 10 percent prior to January 13, 2012, and in excess of 30 percent beginning March 1, 2013.

Rating Period Prior to January 13, 2012

The Veteran was initially granted service connection and was assigned a 10 percent rating for a right shoulder strain.  See April 2009 rating decision.   

The Veteran's right shoulder disability, diagnosed in part as arthritis, is appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which governs arthritis due to trauma, substantiated by X-rays findings.  Diagnostic Code 5010 simply directs the rating specialist to rate in accordance with degenerative arthritis.  Diagnostic Code 5003 (degenerative arthritis) rates by analogy to limitation of motion of the joint affected.  Diagnostic Code 5003 also provides a 10 percent rating where limitation of motion cannot be objectively confirmed.

The normal range of motion of the shoulder is 0 to 180 degrees of flexion (forward elevation), 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation.  38 C.F.R. § 4.71, Plate I (2015).

Limitation of motion of the arm at the shoulder is rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the minor arm is limited to shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when the range of motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The evidence includes an October 2008 VA examination where the Veteran reported pain, weakness, stiffness, and clicking in the right shoulder.  He also noted that he was unable to throw objects, loss of motion, an inability to hold himself up, and he indicated that he had been forced to learn how to do everything left handed.  Range of motion testing showed flexion to 120 degrees, with pain starting at 40 degrees.  Abduction was to 160 degrees, with pain starting at 30 degrees.  External rotation was to 90 degrees, and internal rotation to 90 degrees.  On the right, the joint function was noted to be additionally limited pain after repetitive use.  Diagnoses rendered included osteoarthritis of the bilateral shoulders.  

In a September 2011 VA examination, the Veteran reported weakness, stiffness, lack of endurance, tenderness, pain, and loss of motion in the right shoulder.  Flare-ups were noted to occur after physical activity and reaching.  Range of motion testing showed flexion to 100 degrees, with pain starting at 90 degrees.  Abduction was to 90 degrees, with pain starting at 90 degrees.  External rotation was to 90 degrees, with pain at 80 degrees, and internal rotation was to 60 degrees, with pain starting at 60 degrees.  Repetitive use testing did not cause any additional limitation of motion.  

During the most recent September 2016 Shoulder and Arm Conditions Disability Benefits Questionnaire completed by Dr. J. R., it was noted that the Veteran had a history of recurrent dislocation of the glenohumeral joint prior to his surgery in January 2012.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's right shoulder disability more nearly approximated a 30 percent rating under Diagnostic Code 5201 for the rating period prior to January 13, 2012.  The September 2011 VA examiner indicated that the Veteran had flexion of the right shoulder to 100 degrees, with pain starting at 90 degrees, and abduction was to 90 degrees.  However, the October 2008 VA examiner indicated that flexion was to 120 degrees, with pain starting at 40 degrees.  Abduction was to 160 degrees, with pain starting at 30 degrees.  The Board finds that, when looking at where the Veteran's pain begins, his limitation of motion in the right shoulder more nearly approximated limitation of motion midway between side and shoulder level as contemplated by the 30 percent rating under Diagnostic Code 5201.  See VAOPGCPREC 9-98 (painful motion is considered limited motion at the point that the pain actually sets in).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for the period prior to January 13, 2012.

The Board further finds that an evaluation in excess of 30 percent is not warranted for the rating period prior to January 13, 2012.  Under Diagnostic Code 5201, a 40 percent disability rating is warranted for the dominant arm when the veteran is unable to raise the arm beyond 25 degrees.  As described above, the medical evidence reflects that at no point prior to January 13, 2012 was the Veteran's right shoulder limited to 25 degrees of flexion or abduction.  The evidence reflects that, at worst, the Veteran's range of motion was limited to 40 degrees of flexion and 30 degrees of abduction (with consideration of where pain began).  As such, a 40 percent rating is not warranted for this period under Diagnostic Code 5201. 

In reaching the above conclusions for the rating periods on appeal, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, lack of endurance, or pain on movement of the right shoulder joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45.  The Veteran has complained about pain, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R.
§ 4.40.

The evidence demonstrates that the Veteran has movement, albeit painful movement, beyond the range required for higher evaluations under Diagnostic Code 5201.  Additionally, while some functional loss and/or functional impairment of the shoulder with less movement than normal and pain on movement was shown during the VA examinations, the evidence does not demonstrate that these symptoms result in increased functional limitation.  Specifically, range of motion testing conducted in the VA examinations revealed that the Veteran was able to achieve the same range of motion after repetitive use.  As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected right shoulder disability to warrant a higher rating for right arm restrictions under Diagnostic Code 5201.

Further, although the Veteran has been noted to have dislocations associated with the right shoulder, Diagnostic Code 5203 allows for a maximum 20 percent rating for impairment of the clavicle or scapula.  This is a lower rating than the currently assigned 30 percent evaluation under Diagnostic Code 5201.  As such, a higher rating in excess of 30 percent under Diagnostic Code 5203 is not permitted.  

For these reasons, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's right shoulder disability for the rating period prior to January 13, 2012.

Rating Period Beginning March 1, 2013

The Veteran is currently in receipt of a 30 percent rating for residuals of a right shoulder replacement, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5051 for prosthetic replacement of the shoulder joint.  For rating purposes, because the Veteran is right-hand dominant, his right-sided joints are considered to be his "major" joints, and his left-sided joints are considered to be his "minor" joints.

Under Diagnostic Code 5051, a 100 percent rating is warranted for the full year following the shoulder replacement (prosthesis).  A 60 percent rating is warranted when the prosthesis is accompanied by chronic residuals consisting of severe, painful motion or weakness in the affected extremity.  A 30 percent rating the minimum rating available and is warranted when the veteran experiences intermediate degrees of residual weakness, pain or limitation of motion, rated by analogy to Diagnostic Codes 5200 and 5203.

The evidence for the rating period beginning March 1, 2013 includes a September 2016 Shoulder and Arm Conditions Disability Benefits Questionnaire completed by Dr. J. R.  Diagnoses rendered included right shoulder glenohumeral arthritis status post joint replacement.  The right shoulder surgery was noted to have occurred on January 13, 2012.  Dr. J. R. indicated that the Veteran had experienced chronic shoulder pain that was unrelieved with conservative measures.  Flare-ups were noted to include an inability to lift to shoulder level, difficulty writing, and difficulty with overhead activities.  Range of motion testing showed flexion to 90 degrees, abduction to 45 degrees, external rotation to 20 degrees, and internal rotation to 15 degrees.  The Veteran was able to perform repetitive use testing with no change in motion.  Dr. J. R. also indicated that the Veteran had muscle atrophy.  Factors contributing to function loss or impairment were noted to include less movement that normal, weakened movement, excess fatigability, and pain on movement.  Favorable ankylosis of the right shoulder was noted.  Following the January 2012 surgery, Dr. J. R. noted that the Veteran had "chronic residuals consisting of severe painful motion or weakness."  

During the September 2016 Board hearing, the Veteran testified that he had continued limitation of motion in the right shoulder following his surgery.  It was indicated that the Veteran's right shoulder locked just above the hip.  See Board Hearing Transcript at pg. 26.

Upon review of all the evidence of record, the Board finds the Veteran entitled to a 60 percent disability rating for the period beginning March 1, 2013, as the medical evidence, to include the September 2016 examination, shows that the Veteran is suffering from chronic residuals of severe painful motion or weakness.  Therefore, an increased evaluation of 60 percent, but no higher, is warranted under the general Rating Schedule beginning March 1, 2013.

The Board notes the Veteran is not entitled to the maximum 100 percent disability rating for the rating period beginning March 1, 2013, as that rating is for the one year period following shoulder surgery.  Under the evidence of this appeal, the Board finds that there is no a basis for a 100 percent schedular rating.

Analysis for Thoracolumbar Spine Disability 

In an April 2009 rating decision, the Veteran was initially granted service connection and assigned a 10 percent disability rating for lumbar strain under Diagnostic Code 5237.  In an April 2011 rating decision, the RO increased the Veteran's rating to 20 percent for his intervertebral disc syndrome effective January 31, 2011.  

Further, in a March 2010 rating decision, the RO granted service connection and assigned 10 percent ratings for sensory deficit of the left and right lower extremity associated with the thoraolumbar spine disability.  The Veteran has not appealed the rating or effective date assigned for these disabilities and he has specifically limited his appeal to the thoracolumbar spine disability.  See Veteran's October 2011 VA Form 9. 

Accordingly, the Board will only consider whether a rating in excess of 10 percent is warranted for the Veteran's thoracolumbar spine disability for the rating period prior to January 31, 2011, and whether a rating in excess of 20 percent is warranted for the rating period beginning January 31, 2011.   

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; the combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2015) (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 20 percent rating is warranted for the service-connected thoracolumbar spine disability for the period prior to January 31, 2011.

The evidence includes an October 2008 VA examination where the Veteran reported pain and muscle spasms.  He reported that he was unable to stand or sit when experiencing a full spasm.  The Veteran also reported one incapacitating episode in September 2008, which lasted 10 days.  Range of motion of the thoracolumbar spine showed flexion limited to 90 degrees, with pain at 90 degrees.  Extension, right and left lateral flexion, and right and left rotation were all to 30 degrees.  Pain was noted to limit joint function after repetitive use; however, there was no additional limitation in motion.  

The evidence also includes a May 2009 VA treatment record, where the Veteran reported a history of back spasms.  In a June 2009 MRI report, it was noted that the Veteran had chronic lumbar and distal thoracic spine pain with muscle spasms.  In a June 2009 VA treatment record, the Veteran was noted to have muscle spasms of the paraspinal muscles.  

In a February 2010 VA examination, the Veteran indicated that he had stiffness, fatigue, spasms, and decreased motion.  The Veteran also reported one incapacitating episode in May, July, September, and November 2009 for 1-5 days.  He also had an episode in January 2010 for 2 days.  Range of motion testing showed flexion limited to 80 degrees, with pain at 80 degrees.  Extension was limited to 20 degrees with pain starting at 20 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no additional loss of motion after repetitive use testing. 

In January 2011, the Veteran was afforded another VA spine examination.  During the evaluation, the Veteran reported symptoms of stiffness, fatigue, spasms, decreased motion, and paresthesia.  He reported that he had incapacitating episodes from January 2010 to July 2010 for 180 days.  Range of motion testing showed flexion limited to 60 degrees, with pain at 60 degrees.  Extension was limited to 30 degrees with pain starting at 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no additional loss of motion after repetitive use testing.  Muscle spasms were present in the mid and lower back.  

Upon review of all the evidence of record, both lay and medical, the Board finds that a 20 percent rating is warranted for the service-connected thoracolumbar spine disability for the period prior to January 31, 2011.  As noted above, the Veteran has complained of muscle spasms throughout the entire rating period on appeal.  See October 2008 VA examination.  VA treatment records also show a history of muscle spasms and findings of paraspinal muscle spasms.  See May 2009 and June 2009 VA treatment records.  Muscle spasms were also present in the mid and lower back during the January 2011 VA examination.  

As noted above, in order to obtain the next higher 20 percent rating under the general rating formula for diseases and injuries of the spine, the Veteran's spine disability must manifest forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Here, for the rating period prior to January 31, 2011, and as specifically noted above, the Veteran's spine disability manifested paraspinal spasms.  As such, a 20 percent rating is warranted for muscle spasm under the General Rating Formula is warranted for the rating period prior to January 31, 2011.  See 38 C.F.R. § 4.71a.

The Board further finds that, for the entire rating period on appeal (both prior to and after January 31, 2011), a rating in excess of 20 percent is not warranted. Specifically, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under 38 C.F.R. § 4.71a.  During the VA examinations discussed above, the Veteran's thoracolumbar spine was limited to, at worst, 60 degrees in flexion.  See January 2011 VA examination report.  
The Board notes that the Veteran was on temporary disability from his employer as a result of his lumbar spine disability from May 2009 to November 2009.  Although the Veteran had increased muscle spasms during this time, restricting his ability to sit at a computer at work, his lumbar spine disability did not more nearly approximate flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating under 38 C.F.R. § 4.71a.  For example, in a July 2009 VA treatment record, it was noted that the Veteran could not sit for very long or lie on his back due to pain.  It was noted that the Veteran was doing core strengthening and stretching exercises. He also had an inversion table at home.  In a September 2009 VA treatment record, the Veteran's lumbar spine was limited to 80 degrees in flexion and in an October 2009 VA treatment record, flexion was limited to 80 degrees with good return.  As such, the Board finds that these symptoms do not more nearly approximate flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine as contemplated by a 40 percent rating.

Further, although the Veteran has not been afforded a VA examination since 2011, during the Board hearing, the Veteran indicated that he presently had more range of motion than at the time of his 2011 VA examination.  See Board Hearing Transcript at pg. 7.  He also indicated that, at the present time, he "very rarely" had muscle spasms.  As the Veteran's symptoms have not shown to be worsening since the last VA examination, the Board finds that remand for a new VA spine examination is not warranted.  

The Board acknowledges that the Veteran has chronic back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. Nevertheless, higher compensation is not warranted under these provisions because the evidence of additional functional loss due to pain, weakness, fatigue, or incoordination does not show limited motion or function to such a degree so as to warrant a rating in excess of 20 percent for the entire increased rating period on appeal.

Moreover, he has not been shown residuals of a fracture of the vertebra (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), or spinal fusion (Diagnostic Code 5241).  Accordingly, the diagnostic codes pertaining to those disabilities are not applicable in this case.

Further, although the Veteran has been found to have IVDS, and has reported several incapacitating episodes for the rating period prior to and after January 31, 2011, there is no evidence of record that he was prescribed bedrest by a physician as required under The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The evidence shows that the Veteran has been given multiple local trigger point and epidural injections to alleviate his lumbar spine symptoms.  See e.g., VA treatment record dated in September 2010.  His employment records also show that he was on short-term disability from May 2009 to November 2009.  However, these records are negative for any physician prescribed bed rest.  Further, during the September 2016 Board hearing, the Veteran indicated that he would use bed rest to alleviate his symptoms, but denied physician prescribed bed rest.  See Board Hearing Transcript at pg. 3.  As the Veteran has not met all the criteria for a higher rating under the formula for rating IVDS, a higher rating under this section is not warranted.  

For these reasons, the Board finds that, for the rating period prior to January 31, 2011, a 20 percent rating for muscle spasms of the thoracolumbar spine is warranted under Diagnostic Code 5237.  The Board further finds that a rating in excess of 20 percent for the entire rating period on appeal is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. Specifically, his right shoulder disability is manifested by pain and some limitation of motion.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provide ratings for limitation of the shoulder (DCs 5051, 5201) and contemplate ratings based on motion limited due to multiple orthopedic factors that include pain.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedular rating criteria at Diagnostic Code 5237 specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The Veteran's spine disability has been manifested by pain, muscle spasms, and limitation of motion.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.

In the absence of exceptional factors associated with his disabilities, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." 

Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

In this case, the Veteran has testified that he has worked full-time during the entire appeal period, except for the period from May 22, 2009 to November 20, 2009.  The Veteran maintains that he was unable to work during this period as a result of his service-connected spine disability.  See Veteran's statement dated October 2016.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 
In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Pursuant to the decision herein, from May 22, 2009 to November 20, 2009, the Veteran was service-connected for a right shoulder disability, rated as 30 percent disabling; thoracolumbar spine disability, rated as 20 percent disabling; sensory deficit of the left lower extremity, rated as 10 percent disabling; sensory deficit of the right lower extremity, rated as 10 percent disabling; a right hip disability, rated as 10 percent disabling; and a left knee disability, rated as 10 percent disabling.  The Veteran also had numerous noncompensable ratings for other disabilities.   

The Board finds that the Veteran met the schedular criteria requirements under 
38 C.F.R. § 4.16 (a) for the rating period from May 22, 2009 to November 20, 2009.  Specifically, the Veteran's thoracolumbar spine disability and sensory deficit of the right and left lower extremities are considered disabilities affecting a single body system and are therefore considered one disability ratable at 40 percent.  Therefore from May 22, 2009 to November 20, 2009, the Veteran had one disability ratable at 40 percent and a combined evaluation of 70 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met for the rating period from May 22, 2009 to November 20, 2009.  38 C.F.R. § 4.16 (a) (3).  

The question therefore becomes whether the Veteran was unable to secure or follow a substantially gainful occupation due to service-connected disabilities from May 22, 2009 to November 20, 2009.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The evidence includes an October 2016 statement from the Veteran's current employer.  The statement indicates that, although the Veteran had been employed full time since October 2008, he had 2 periods of short-term disability.  One period was from May 22, 2009 to September 14, 2009.  The second period was partial disability (the Veteran was able to work part-time) from September 15, 2009 to November 20, 2009.  The employer did not indicate whether the Veteran continued to receive a salary or partial salary during this time. 

The evidence also includes a September 2009 statement from the Physical Medicine and Rehabilitation Clinic where it was noted that the Veteran was examined in September 2009 for his lumbar spine arthropathy.  The physician indicated that the Veteran was to continue with epidural steroid injections.  It was also recommended that the Veteran was not able to sit for more than 30 minutes and needed at least a 10-15 minute break.  It was recommended that the Veteran should be restricted to part-time work for the next 6-8 weeks.  

The remaining evidence of record shows that the Veteran returned to work on November 21, 2009 and has been able to continue full-time employment as a result of accommodation, including a standing desk and ergo-mats.

After reviewing the record, the Board finds that the evidence does not show that the Veteran's service-connected lumbar spine disability rendered him unable to maintain substantially gainful employment from May 22, 2009 to November 20, 2009.  Although the Veteran was on temporary disability from his employer from May 2009 to November 2009, he remained employed with the company.  Further, it is unclear whether the Veteran was collecting a salary for his period of temporary disability; however, his tax returns show that he earned over $93,000 in 2009 from his employer.  This suggests to the Board, that this salary put him above the poverty line, which indicates he had more than marginal employment from May 22, 2009 to November 20, 2009.  Importantly, the Board notes that total ratings will not be assigned for temporary exacerbations except where specifically prescribed by the schedule.  38 C.F.R. § 3.340 (a).  While the evidence shows that the Veteran had difficulty sitting at a computer, and thus was unable to work a normal workday from May 22, 2009 to November 20, 2009, the evidence also shows that once accommodations were made (standing desk and ergo-mats), the Veteran was able to return to work full-time.  As such, the Board finds that the Veteran had a temporary exacerbation of his lumbar spine disability; the evidence does not show that he was unable to obtain or maintain substantially gainful employment. 

Therefore, based on this evidence, the Board finds that TDIU is not warranted beginning from May 22, 2009 to November 20, 2009.
	

ORDER

For the rating period prior to January 13, 2012, a 30 percent rating, but no higher, for the service-connected right shoulder disability is granted.

Beginning March 1, 2013, a 60 percent rating, but no higher, for residuals of a right shoulder replacement disability is granted.

For the rating period prior to January 31, 2011, a 20 percent rating, but no higher, for the thoracolumbar spine disability is granted. 

For the rating period beginning January 31, 2011, a rating in excess of 20 percent for the thoracolumbar spine disability is denied. 

For the rating period from May 22, 2009 to November 20, 2009, a TDIU is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


